DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8, 13, and 19 recite that the first group further includes the touch panel, but these claims refer to claims 7, 12, and 18, respectively, which recite the touch panel is of the first group.  This is vague/ indefinite because it is unclear which group the panel belongs to.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al. (US 2007023531).
Re claim 1, Addison et al. teaches:
	A display configured to rotate to face a first direction from which a clerk operates the sale data processing device in a first mode and a second direction different from the first direction in which a customer operates the sales data processing device in a second mode (FIG. 2A-2B shows the display rotated for self-checkout and staffed mode);
	A detection unit configured to detect whether the display faces the first direction or second direction and indicate the first or second mode according to the detected first or second direction (sensor 26); and
	A processor configured to enable a first group of components to be operated in the first mode and to enable a second group of components to be operated in the second mode according to the indicated first or second mode of the detection unit ( proximity sensor 64, speaker 66, reset 58 in a self-checkout and cash drawer 68 and input output device 16 in a staffed mode).
Re claim 17, the limitations have bene discussed above re claim 1.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al., as discussed above, in view of Wike, Jr et al. (US 6427915).
Re claim 2, the teachings of Addison et al. have been discussed above but is silent to a keyboard for clerk operation.
Wike, Jr. et al. teaches the use of a keypad 76b for the clerk only, which can be separated or integrated into a display, and in a self-checkout mode security mechanisms such as deactivation device 172, scale security routine similar to 210, video system 94, light 86/ pager 86, currency and coin dispensers 48 and 52.

Prior to the effective filing date it would have been obvious to have a keypad for the clerk in order to handle transactions and functions related to a clerk that a customer does not have access to, for security.  As Wike, Jr. et al. teaches separation of the keypad and display, it would have been obvious to separate such as to enable the display to face a customer but keep a keypad for employee access such as for security and to not overwhelm a customer.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al., as discussed above, in view of Collins et al. (US 20130193208).
Re claim 3, the teachings of Addison et al. have been discussed above but are silent to a first and second scanner of the first and second group.
Collins et al. teaches such limitations (FIG. 2+).
Prior to the effective filing date it would have been obvious to combine the teachings for convenience of the users and ease of use (self-service and assisted service operation switching)
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al/, as discussed above, in view of Persky (US 20040069848).
Re claim 4, the teachings of Addison et al. have been discussed above.  
Addison teaches a cash drawer 68 but is silent to an automatic change dispenser.
Persky teaches self-checkouts with cash payment acceptance (paragraph [0012]+).
Prior to the effective filing date it would have been obvious to have automatic cash acceptors/ dispensers, for self service purchases, as known in the art, for shopper convenience. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al., as discussed above, in view of Lippert (US 6343739).
Re  claim 5, the teachings of Addison eta l. have been discussed above including a printer for a receipt but is silent to another printer.
Lippert teaches a printer via journal 88 that is to be used for record keeping purposes of the merchant so as to print a log of transactions for the day.  It would have been obvious that such a printer be used by workers/ employees for record keeping, and not controlled in a self-service checkout mode.
Prior to the effective filing date it would have been obvious to combine the teachings in order to have a store/ merchant operated way to log transactions, for record keeping purposes.  
Claim(s) 6-16 and 18-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Addison et al., as discussed above, in view of Ogawa et al. (US 20200035070) and Lippert, as discussed above.
Re claims 6-10, Ogawa et al. teaches a first keyboard 11 on a clerk side, a first scanner 12, a second fixed scanner 2 on the customer side, a change dispenser 3,4 on the customer side, a printer 8 on the customer side.  Touch panels for customers and clerk are known (FIG. 3) for convenience and versatility.  Cash drawers for cashiers are known for clerk operated transactions and is an obvious expedient.  Though silent to two printers and to the direction of the printers, it would have been obvious that on a clerk side a printer provide to the cashier and for the customer side the printer provide for the customer.  
Nonetheless, Lippert teaches two printers, one for journal (records) and one for the customer.
Prior to the effective filing date it would have been obvious to combine the teachings to print for the customer and store as needed, wherein the direction to print is an obvious expedient to provide to the necessary party and thus the directionality is obvious for convenience.

Re claims 11-16, the limitations have been discussed above re claims 6-10.
Re claim 18-20 the limtaitosn have been discussed above re claim 6-10.  Touch panel displays are obvious expedient for convenience/ ease of use, such as part of a display and to enable inputs.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US 7866546 to Vance which teaches self-checkout and assisted checkout), (US 20110225056 to Akiyama which teaches a rotation mechanism to switch modes), (US 20140209675 to Collins, Jr. et al. which teaches rotation to change modes).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/Primary Examiner, Art Unit 2887